Exhibit 10.70

 

 

FIFTH AMENDMENT TO
FEBRUARY 1, 2003
GLOBAL GOLD CORPORATION – VAN Z. KRIKORIAN
EMPLOYMENT AGREEMENT

 

AMENDMENT, entered as of May 5, 2015 and effective as of the 1st day of July,
2015, between Global Gold Corporation, a Delaware corporation (the
“Corporation”), and Van Z. Krikorian (the “Employee”), to the Employment
Agreement, dated as of February 1, 2003, as amended as of January 1, 2005, June
15, 2006, August 11, 2009, and June 30, 2012 (the “Agreement”), between the
parties;

 

W i T n e s s e t h t h a t:

 

WHEREAS, the Employee currently serves as Chairman and Chief Executive Officer,
and the General Counsel, and the Corporation needs to retain the continued
active service of the Employee in light of the Corporation’s obligations,
operations, development plans, and in light of other considerations;

 

WHEREAS, the Corporation and the Employee desire to enter into an amendment of
the Agreement on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     EXTENSION OF TERM. The term of the Agreement is hereby further extended
until June 30, 2018 and Section 2 of the Agreement is hereby amended effective
July 1, 2015 to read as follows:

 

“TERM. The term of this Agreement shall commence on June 1, 2003 and end on June
30, 2018, and shall be automatically renewed for consecutive one-year periods
thereafter unless (a) terminated on the anniversary of June 30 by either party
on 120 days written notice or (b) sooner terminated as otherwise provided
herein.”

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.     COMPENSATION. The Corporation shall maintain the annual sum payable to
the Employee as base compensation salary under the Agreement to $225,000. In
addition, Employee is awarded as additional base compensation for the term as
extended by this amendment 1,050,000 shares vesting in semi-annual installments
through June 30, 2018, and pursuant to the terms set forth in the Restricted
Stock Award attached to this Amendment as Exhibit A. The first two sentences of
Section 3(a) of the Agreement are hereby amended effective July 1, 2015 to read
as follows:

 

“Base Compensation. In consideration for the services rendered by the Employee
under this Agreement, the Corporation shall transfer and deliver to the Employee
as base compensation for the term of this Agreement as amended effective July 1,
2015 a total of 1,050,000 shares of its common stock pursuant to the terms of
the Restricted Stock Awards attached hereto as Exhibit A, and as set forth in
such Awards (the “Restricted Stock Awards”) delivered to the Employee. In
addition to the foregoing, the Company shall pay to the Employee, as base
compensation, the sum of $225,000 for each 12-month period commencing on and
after July 1, 2015 during the term of this Agreement, as amended effective July
1, 2015, payable in equal monthly installments of $18,750 on the 15th day of
each month.”

 

3.     SURVIVAL OF AGREEMENT. This Amendment is limited as specified above and
shall not constitute a modification or waiver of any other provision of the
Agreement except as required by terms agreed here. Except as specifically
amended by this Amendment, the Agreement terms shall remain in full force and
effect and all of its terms are hereby ratified, confirmed, and continue in
force as extended herein.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.



        GLOBAL GOLD CORPORATION              

 

 

 

By

 

 

 

  Drury J. Gallagher, Secretary and Treasurer   Van Z. Krikorian

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.



        GLOBAL GOLD CORPORATION              

 

 

 

By

 

 

 

  Drury J. Gallagher, Secretary and Treasurer   Van Z. Krikorian



 

 
 

--------------------------------------------------------------------------------

 

 

                              EXHIBIT A

 

Global Gold Corporation

555 Theodore Fremd Avenue

Rye, NY 10580

 

 

                                         May 5, 2015

Mr. Van Krikorian

5 Frederick Court

Harrison, NY 10528

 

Re:      Restricted Stock Award

 

Dear Mr. Krikorian:

 

As consideration for your employment agreement, as extended May 5, 2015, with
Global Gold Corporation (the “Corporation”) and as an inducement for your
rendering of services to the Corporation, we hereby grant you One Million Fifty
Thousand (1,050,000) shares of the Common Stock of Global Gold Corporation,
evidenced by a certificate of shares of our common stock, $.001 par value per
share (the "Shares"), subject to applicable securities law restrictions and the
terms and conditions set forth herein:

 

 

1.     For the first six month period commencing July 1, 2015 within which you
render the services provided herein, you shall become fully vested in one sixth
of the total Shares granted hereunder. For the next six month periods thereafter
commencing on January 1, 2016 through June 30, 2018, you shall become fully
vested in an additional one sixth of the total Shares granted hereunder. Thus,
if you complete six, twelve, eighteen, twenty four, thirty and then thirty six
months of service as provided hereunder, you shall be vested in 175,000,
350,000, 525,000, 700,000, 875,000, and then 1,050,000 of the Shares granted
hereunder, respectively.

 

 

2.     In the event of your termination of your employment on or before the
expiration of the initial six month period commencing July 1, 2015 or any
subsequent six month period thereafter during the thirty six month period
commencing with July 1, 2015 for any reason, you shall forfeit all right, title
and interest in and to any of the Shares granted hereunder which have not become
vested in you, without any payment by the Company therefore unless mutually
agreed otherwise, except in the case of a Change in Control. All Shares shall
vest upon the occurrence of a Change of Control (as defined herein) without
further action by you or the Corporation.

 

 
1 

--------------------------------------------------------------------------------

 

 

3.     (a)     Any Shares granted hereunder are not transferable and cannot be
assigned, pledged, hypothecated or disposed of in any way until they become
vested, and may be transferred thereafter in accordance with applicable
securities law restrictions and your shareholder agreement restrictions. Any
attempted transfer in violation of the Section shall be null and void.

 

(b)     Notwithstanding anything contained in this Agreement to the contrary,
after you become vested in any of the Shares granted hereunder, no sale,
transfer or pledge thereof may be effected without an effective registration
statement or an opinion of counsel for the Corporation that such registration is
not required under the Securities Act of 1933, as amended, and any applicable
state securities laws.

 

4.     During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.

 

5.     You shall be solely responsible for any and all Federal, state and local
income taxes arising out of your receipt of the Shares and your future sale of
other disposition of them.

 

6.     This Agreement and the rights of the parties hereunder shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to its conflicts of law principles. All parties hereto (i) agree that any
legal suit, action or proceeding arising out of or relating to this Agreement
shall be instituted only in a Federal or state court in the City of New York in
the State of New York, (ii) waive any objection which they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding, and
(iii) irrevocably submit to the exclusive jurisdiction of any Federal or state
court in the City of New York in the State of New York, in any such suit, action
or proceeding, but such consent shall not constitute a general appearance or be
available to any other person who is not a party to this Agreement. All parties
hereto agree that the mailing of any process in any suit, action or proceeding
at the addresses of the parties shown herein shall constitute personal service
thereof.      

 

7.     If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

 

8.     This Agreement and all the terms and provisions hereof shall be binding
upon and shall inure to the benefit of the parties and their respective heirs
and successors and, in the case of the Corporation, its assigns.

 

 
2 

--------------------------------------------------------------------------------

 

 

9.     This Agreement may not be amended except in a writing signed by all of
the parties hereto.

 

10.     Nothing contained herein shall be construed to create an employment
agreement between the Corporation and you or require the Corporation to employ
or retain you under such a contract or otherwise.

 

11. Notwithstanding anything contained this in Agreement to the contrary the
Shares shall become fully vested upon your death or upon your becoming disabled,
which shall mean you shall have been unable to render all of your duties by
reason of illness, injury or incapacity (whether physical or mental) for a
period of six consecutive months, determined by an independent physician
selected by the Board of Directors of the Corporation.

 

12.     Notwithstanding anything contained this in Agreement to the contrary:

 

(a)     the Shares shall become fully vested upon the occurrence of a Change of
Control (as defined in this Section 12), which shall occur upon

 

(i)     (a) thirty-five percent (35%) or more of the outstanding voting stock of
the Corporation has been acquired by any person (as defined by Section 3 (a) (9)
of the Securities Exchange Act of 1934, as amended) other than directly from the
Corporation; (b) there has been a merger or equivalent combination involving the
Corporation after which 49% or more of the voting stock of the surviving
corporation is held by persons other than former shareholders of the
Corporation; (c) twenty percent (20%) or more of the members of the Board
elected by shareholders are persons who were not nominated in the then most
recent proxy statement of the Corporation; or (d) the Corporation sells or
disposes of all or substantially all of its assets.

 

(ii)     any “person”, as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or persons
acting in concert (other than Drury J. Gallagher, Firebird Global Master Fund,
Ltd., Van Z. Krikorian or any of their affiliates) become the “beneficial owner”
or “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time), directly
or indirectly, of the Corporation’s securities representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities, pursuant
to a plan of such person or persons to acquire such controlling interest in the
Corporation, whether pursuant to a merger (including a merger in which the
Corporation is the surviving corporation), an acquisition of securities or
otherwise; and

 

(b)     A transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.

 

 
3 

--------------------------------------------------------------------------------

 

 

(c)     The Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.

 

13.     In the event of any conflict between the terms of this Agreement and of

the Employment Agreement, the provisions contained in this Agreement shall
control.

 

If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us.

 

 

Very truly yours,

 

Global Gold Corporation

 

 

 

 

 

 

 

 

 

By:

 

    Drury J Gallagher, Secretary and Treasurer

 

Agreed:

 

 

___________________________________

Van Z. Krikorian

 

 

4